Citation Nr: 0333808	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches, secondary to a closed head injury.

3.  Entitlement to an increased evaluation for pes planus, 
bilateral, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  November 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The November 1999 
decision granted service connection for pes planus with an 
evaluation of 10 percent disabling, effective April 20, 1999.  
The January 2000 rating decision denied service connection 
for PTSD, found that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for headaches secondary to a closed head injury, 
and continued the veteran's 10 percent disability rating for 
his service-connected pes planus, bilateral.  In addition, it 
was noted that the veteran has submitted a claim for service 
connection for a cognitive disorder claimed as being 
secondary to an automobile accident during service.  This 
matter is not in appellate status at this time and is 
referred back to the RO for any action deemed necessary.

The veteran was afforded a hearing at the Little Rock, 
Arkansas, RO, in July 2002.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat during his 
peacetime active service.

2.  The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was notified of 
this change in the law by a June 2001 letter from the RO.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's June 2001 letter informed him of 
what evidence was needed in order to establish entitlement to 
service connection for PTSD and stated that VA still needed 
the name of the person, agency, or company who had relevant 
records, the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
condition for which he was treated.      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the June 2001 RO 
letter informed the veteran that the law states that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claim, stating further that VA would help him to 
get such things as medical records, employment records, or 
records from other Federal agencies.  The letter stated, 
though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from 
the person or agency that had the records.  Additionally, the 
letter stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
such was necessary to make a decision on his claim.    

In addition, the supplemental statement of the case (SSOC), 
issued in November 2002, reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Here, there are no obtainable records 
regarding his claim of entitlement to service connection for 
PTSD referenced by the veteran that have not been obtained 
and considered in conjunction with the veteran's claims on 
appeal.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).     

Since there are no additional records concerning PTSD, the 
aforementioned decision by the Court of Appeals for the 
Federal Circuit is of no consequence in the instant case.  
Simply put, although the June 2001 letter incorrectly listed 
the time frame within which he was to submit evidence 
pertinent his claim, more than one year has elapsed since the 
issuance of that letter.  He was informed that he needed to 
submit additional evidence in order to substantiate his claim 
and also of what VA would do to assist him in that endeavor.  
Thus, to provide notice to the veteran at this time that he 
has an additional one year to submit evidence would do 
nothing more than unnecessarily delay appellate consideration 
of his appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

			


II.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In April 1999, the veteran filed a claim for service 
connection for PTSD.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2003).  During the pendency of the 
veteran's appeal, amendments to those criteria became 
effective on March 7, 2002.  See 67 Fed. Reg. 10,330-10,332 
(2002).   

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).   
In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer version of the regulation, service connection 
for PTSD required medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Again, as stated 
above, a remand of this issue would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran and the Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Here, the veteran 
has not asserted, and the evidence does not show, that he 
participated in combat.  The veteran argues that he has PTSD 
as a result of an automobile accident he was involved in 
during service.  The Board, however, finds that, for the 
reasons discussed below, the veteran does not suffer from 
PTSD.  

The veteran's service medical records do reveal that he was, 
indeed, involved in a motor vehicle accident in April 1984.  
Service medical records do not show a diagnosis of PTSD.  A 
VA medical record dated in September 1992 noted that bipolar 
disorder was to be ruled out and multiple VA treatment 
records dated in 1999 show diagnoses of anxiety disorder, not 
otherwise specified.  Outpatient treatment reports from 
Central Arkansas HCS note that the veteran was diagnosed with 
an anxiety disorder, not otherwise specified and a cognitive 
disorder, not otherwise specified (possibly secondary to a 
closed head injury) on August 12, 2002.  The examiner stated 
he discussed with the veteran PTSD versus other diagnoses and 
noted that the veteran had no memory of the automobile 
accident.  The examiner further stated that he told the 
veteran that he did not think that he had PTSD.  A review of 
the veteran's claims folder does not reveal any evidence of a 
diagnosis of PTSD.  In this regard, at the July 2002 RO 
hearing the veteran was asked if he had been diagnosed with 
PTSD and he testified that he had not.

The Board notes that the veteran has not undergone a VA PTSD 
examination.  In this regard, it is noted that in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit 
held that the veteran is required to not only show that he or 
she is disabled, but also show some causal connection between 
his or her disability and the period of military service 
before VA is obligated to provide a medical examination or 
obtain a medical opinion.  Of record is the veteran report of 
treatment concerning emotional problems referred to above, 
wherein it appears that the diagnosis of PTSD has been 
specifically considered and ruled out.  Clearly, this is the 
equivalent of an examination and is sufficient for the 
purposes of this claim.  Here, the medical evidence does not 
show that the veteran is suffering from PTSD.  Concomitantly, 
no causal connection between PTSD and his period of military 
service has been demonstrated.  Therefore, VA was not 
obligated to schedule the veteran for a VA PTSD examination.  

The Board has considered the oral and written testimony of 
the veteran, who has asserted that he has PTSD related to a 
motor vehicle accident that occurred during his active 
military service.  However, as a layperson, the veteran is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski , 2 Vet. App. 
492 (1992).  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the veteran's 
claim must be denied.    


ORDER

Service connection for post-traumatic stress disorder is 
denied.  




REMAND

As noted above, the VCAA made significant changes in VA's 
duty to notify and assist claimants for benefits administered 
by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2003).  VA has a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  But see Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) (invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).    

In this case, the RO has yet to apply these changes to the 
appellant's claim of entitlement to an increased evaluation 
for his service-connected pes planus, bilateral.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

In regards to the veteran's claim to reopen the issue of 
entitlement to service connection for headaches secondary to 
a closed head injury, the regulations implementing the VCAA 
have applicability constraints on development of claims to 
reopen a finally decided claim.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Specifically, the second sentence in 
38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable in the instant matter.  Further, the United 
States Court of Appeals for the Federal Circuit in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent that they indicated 
that retroactive application might be appropriate in regards 
to the VCAA.       

However, 38 C.F.R. § 3.159(b) applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45620 (August 29, 2001).  
Under 38 C.F.R. § 3.160(c), a pending claim is an application 
that has not been finally adjudicated.  Thus, 38 C.F.R. 
§ 3.159(b) applies to the veteran's claim to reopen the issue 
of entitlement to service connection for headaches secondary 
to a closed head injury.      

38 C.F.R. § 3.159(b)(1) (2003) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.

In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have not been 
applied to the appellant's claim to reopen the issue of 
entitlement to service connection for headaches secondary to 
a closed head injury.      

Additionally, the Board notes that the veteran has failed to 
report for scheduled VA examinations.  Specifically, he 
failed to report for a VA examination scheduled for December 
5, 2000, to evaluate his service-connected pes planus, 
bilateral.  Further, on a compensation and pension exam 
request sheet, date-stamped by the Little Rock RO on November 
7, 2002, it is noted that the veteran failed to appear for VA 
examinations requested on October 10, 2002 regarding his 
claim of entitlement to an increased evaluation for pes 
planus, bilateral, and his claim to reopen the issue of 
entitlement to service connection for headaches secondary to 
a closed head injury.  

Under pertinent regulations,

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2003).

With regard to the examinations requested on October 10, 
2002, a review of the claims folder indicates that the 
veteran was incarcerated at the time of the scheduled 
examinations; a VA and Social Security Administration 
Prisoner Computer Match dated September 6, 2002, indicated 
that the veteran had been in confinement since October 9, 
2001 and an RO Report of Contact dated in November 2002 noted 
that the veteran was still incarcerated.  In the case of 
Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held that 
VA failed to fulfill its statutory duty to assist by not 
obtaining a current examination regarding an incarcerated 
veteran's claim for an increased rating.  The Court cited 
Wood v. Derwinski, 1 Vet. App. 190 (1991) which indicated 
that assistance to incarcerated veterans must be tailored to 
the particular circumstances of confinement.  As to the 
veteran's claim to reopen the issue of entitlement to service 
connection for headaches secondary to a closed head injury, 
the Board finds no duty to schedule the veteran for a VA 
examination existed.  See Wells, supra.  As to the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected pes planus, bilateral, notwithstanding the 
fact that he failed to report for the December 2000 VA 
examination and the language of 38 C.F.R. § 3.655(a), (b) 
that failure to report for a VA examination in conjunction 
with a claim for increased compensation without good cause 
shall result in the claim being denied, the veteran should be 
afforded another opportunity to undergo a VA examination.  
38 C.F.R. § 3.327(b) states that, provided that it is 
otherwise adequate for rating purposes, any hospital report, 
or any examination report, from any government or private 
institution may be accepted for rating a claim without 
further examination.  Here, as described above, the veteran 
was not informed, as was required under the VCAA, of the 
information and evidence necessary to substantiate his claim.  
This notice may have provided him the impetus to submit such 
a hospital or examination report.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the issue of 
entitlement to an increased evaluation 
for pes planus, bilateral, currently 
evaluated as 10 percent disabling, the RO 
should review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  With regard to the claim to reopen 
the issue of entitlement to service 
connection for headaches secondary to a 
closed head injury, the RO must review 
the claims file and ensure that, to the 
extent applicable, all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 
2003), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
current severity of his service-connected 
bilateral pes planus.  The VA examiner 
should indicate the severity of the pes 
planus in each foot.  Additionally, the 
examiner should specifically be requested 
to comment on the extent of the veteran's 
service-connected foot disability in 
light of the criteria contained in 
Diagnostic Code 5276.  In particular, the 
examiner should state whether the 
veteran's bilateral pes planus is 
manifested by the following: (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  The examiner should explain 
the rationale for any opinion(s) 
expressed.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.          

4.  If the veteran is incarcerated at the 
time the requested VA examination is 
scheduled, the RO must attempt to tailor 
the requested examination to the 
circumstances of the veteran's 
confinement.  If such measures are not 
successful, the RO's attempts to 
accommodate the veteran must be 
documented in the claims folder.  

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



